ON MOTIONS TO DISMISS
PER CURIAM.
In these eight appeals, which the court has consolidated on its own motion, the state challenges the trial court’s downward departure from the sentencing guidelines. Because the notices of appeal were filed more than fifteen days after the judgments and sentences were rendered, we dismiss the appeals as untimely filed. See State v. Hieber, 541 So.2d 1208 (Fla. 2d DCA 1988); State v. Ealy, 533 So.2d 1173 (Fla. 2d DCA 1988). As in Hieber and Ealy, we acknowl*932edge that our decision is in conflict with State v. Williams, 463 So.2d 525 (Fla. 3d DCA 1985).
RYDER, A.C.J., and LEHAN and ALTENBERND, JJ., concur.